IN THE COURT OF CRIMINAL APPEALS
                           OF TEXAS
                                         NO. WR-90,750-09


                                 IN RE JEREL SMITH, Relator


                    ON APPLICATION FOR A WRIT OF MANDAMUS
               CAUSE NO. D-1-DC-16-301628 IN THE 147TH DISTRICT COURT
                               FROM TRAVIS COUNTY


        Per curiam.

                                             ORDER

        Relator has filed a motion for leave to file an application for a writ of mandamus under this

Court’s original jurisdiction. He contends that he attempted to file an application for a writ of habeas

corpus in Travis County on or about July 12, 2022, but that the District Clerk has not filed the

application.

        Respondent, the District Clerk of Travis County, shall state whether Relator’s application

has been received, and if so whether it has been filed. If the application was received but not filed,

the District Clerk shall state why the application was not filed. See TEX . CODE CRIM . PROC. ARTS.

2.21(a)(1), 11.07 §3(b). This motion for leave to file will be held. Respondent shall comply with

this order within thirty days from the date of this order.
                            2



Filed: September 14, 2022
Do not publish